Citation Nr: 1737724	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July to December 1989 and from October 1990 to October 1994.  

In May 2016, the Veteran presented hearing testimony before the undersigned Veteran's Law Judge.  A transcript of that hearing is associated with the record.  In September 2016, the Board remanded the matter on appeal for additional evidentiary and procedural development.  As discussed below, a remand is again necessary to redjudicate the case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case for an addendum VA medical opinion.  In September 2016, the Board remanded the matter, in part, for a VA examiner to identify all current psychiatric disorders, if any are present.  The examiner was also asked to provide a medical opinion as to whether the Veteran's current psychiatric disorder, including depression and/or PTSD, if any such disorder was present, began during service or is otherwise related to any incident of service, including the Veteran's claimed in-service stressor.  The Board's directives indicated that in rendering this opinion, an examiner must address the medical evidence showing diagnoses of depression and PTSD during the appellate period.  

In December 2016, an examiner provided an addendum medical opinion indicating that it was less likely than not (less than 50 percent probability) that the Veteran's current disorder was incurred in or caused by his claimed in-service injury, event, or illness.  While this examiner pointed to the January 2012 VA examination to show that the Veteran did not meet the criteria for a PTSD diagnosis, and VA medical records from the Philadelphia VA Medical Center (VAMC), Coatesville VAMC, and Lyons, New Jersey VAMC to show that the Veteran had a history of alcohol dependence, the examiner failed to discuss the many instances where the Veteran was diagnosed with PTSD and depression during the appeal.   

Additionally, the examiner did not diagnose the Veteran with any acquired psychiatric disorder because he determined that it was not possible to separate out the Veteran's chronic alcohol dependence symptoms from any acquired psychiatric disorder symptoms.  

Unfortunately, the December 2016 VA addendum medical opinion is inadequate to adjudicate the claim.  While the examiner did not provide a diagnosis for the Veteran's current psychiatric symptoms, he did not address the significance of VA treatment records showing diagnoses of rule/out major depression, PTSD, and combat-related stress and anxiety prior to and during the appeal period.  Specifically, many VA treatment records from May 2002, April 2009, and December 2011 show diagnoses and symptoms of rule/out major depression and combat-related stress and anxiety.  

Moreover, October 2015, November 2015, December 2015, January 2016, and June 2016 VA treatment records show diagnoses of chronic PTSD and alcohol abuse.  Thus, an addendum medical opinion is necessary for this claim. 

Accordingly, the case is REMANDED for the following actions:

1. Return the file to the December 2016 VA examiner, if available, and request that he re-review the file and respond to the below inquiries. 

If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an examination to assist in determining the nature and etiology of any current acquired psychiatric disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

2. Based upon a review of the relevant evidence, history provided by the Veteran, the January 2012 psychiatric examination, the December 2016 addendum medical opinion, and sound medical principles, the examiner is asked to provide opinions as to:

* Whether the Veteran has had any acquired psychiatric disorders during the appellate period.  The examiner should identify all current psychiatric disorders by diagnosis, if any are present.  

In rendering the above opinion, the examiner should address the evidence showing diagnoses of rule/out major depression, combat-related stress and anxiety, chronic PTSD, and alcohol abuse located in May 2002, April 2009, December 2011, October 2015, November 2015, December 2015, January 2016, or June 2016 VA treatment records. 

3. For any acquired psychiatric disorder diagnosed during the appellate period, the examiner should state whether the Veteran's current psychiatric disorder began during service or is otherwise related to any incident of service, including the claimed in-service stressor. 

4. The examiner must review and discuss the record in conjunction with rendering the requested opinions, including any lay statements by the Veteran. 

5. A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6. After completing the above, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in light of the new evidence.  

If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

